        Case 19-33543-hdh11 Doc 9 Filed 10/28/19                             Entered 10/28/19 18:59:54                    Page 1 of 3


 Fill in this information to identify the case:
 Debtor name        New Phoenix Metals, Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        19-33543-hdh                                                                                           Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   TRT SPC LLC                                        Business Debt                          $1,750,000.00 $1,550,000.00       $200,000.00
    Attn: Scott Tillman
    645 Loves Lane
    Wynnewood, PA 19096



2   PJ Trailers                                        Business Debt                                                            $150,905.39
    Manufacturing, Inc.
    1807 FM 2352
    Sumner, TX 75486



3   Wells Fargo Vendor                                 Business Debt                                                            $107,772.10
    Financial Services
    PO Box 105743
    Atlanta, GA 30348-5743



4   SFAE-AMO-JS Business                               Business Debt                                                              $71,578.03
    Attn: Kristin Barreau,
    Program Analyst
    Building 1 Annex
    Picatinny Arsenal, NJ
    07806-5000
5   IntraAmerican Metals,                              Business Debt                                                              $52,376.66
    Inc.
    Attn: Jay Stutz
    14297 Bergen d., Suite
    200
    Noblesville, IN 46060




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
         Case 19-33543-hdh11 Doc 9 Filed 10/28/19                         Entered 10/28/19 18:59:54                    Page 2 of 3

Debtor       New Phoenix Metals, Ltd.                                           Case number (if known) 19-33543-hdh
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   Hunt County Tax A/C                             Taxes                                                                      $42,591.85
    Randy L. Wineinger Tax
    A/C
    PO Box 1042
    Greenville, TX 75403-
    1042
7   Wells Fargo Equipment                           Business Debt                                                              $38,217.06
    Finance
    Attn: Julie Peet
    600 South 4th St., 10th
    Floor
    MAC N9306-070
8   BB&T                                            Business Debt                                                              $37,451.28
    Attn: Kirk J. Douglas
    3750 Brookside Pkwy,
    Suite 150
    Alpharetta, GA 30022

9   Wells Fargo Financial                           Business Debt                           $243,629.00     $210,000.00        $33,629.00
    Services
    Attn: Kimberly Park
    1010 Thomas Edison
    Blvd. SW
    Cedar Rapids, IA 52404
10 Expal USA                                        Business Debt                                                              $31,807.50
   Attn: Cassi H. or
   Shannon S.
   11 Chapel Lane, Suite A
   New Boston, TX 75570

11 Branch Banking & Trust                           Business Debt                                                              $29,889.94
   Co.
   Attn: A. Page
   Bankruptcy Section
   PO Box 1847
   Wilson, NC 27894
12 Heavybilt Manufacturing,                         Business Debt                                                              $29,849.23
   Inc.
   38038 U.S. Highway 75
   Coalgate, OK 74538



13 Heavybilt Trailers                               Business Debt                                                              $29,056.23
   Rt. 4, Box 1420
   Coalgate, OK 74538




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
         Case 19-33543-hdh11 Doc 9 Filed 10/28/19                         Entered 10/28/19 18:59:54                    Page 3 of 3

Debtor       New Phoenix Metals, Ltd.                                           Case number (if known) 19-33543-hdh
             Name


 Name of creditor and          Name, telephone      Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email    (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of           debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor             professional          unliquidated,   secured, fill in total claim amount and
                               contact              services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
14 Kirby-Smith KSM                                  Business Debt         Unliquidated                                         $22,676.14
   Exchange LLC                                                           Disputed
   PO Box 270360
   Oklahoma City, OK 73137



15 Maxey Trailers                                   Business Debt                                                              $20,696.98
   7121 Farm Road 38 N.
   Sumner, TX 75486




16 International Aluminum                           Business Debt                                                              $18,750.00
   Corporation
   Attn: James Baione
   202 Singleton Dr.
   Waxahachie, TX 75165

17 Adami, Lindsey                                   Business Debt         Contingent                                           $17,195.68
   123 N. Crockett Street, #
   100
   Sherman, TX 75090



18 Greenville Transformer                           Business Debt                                                              $15,036.38
   Company
   PO Box 845
   Greenville, TX 75403



19 Fisher Controls                                  Business Debt         Contingent                                           $14,035.84
   International, LLC
   4725 Highway 75 S.
   Sherman, TX 75091



20 Ascend Custom                                    Business Debt                                                              $12,420.94
   Extrusions
   c/o Tamara D. Baggett
   2001 Ross Avenue, Suie
   4400
   Dallas, TX 75201




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
